Exhibit 10.47 Manufacturer Rebate Contract Party A ( The Lessor) : Minsheng Financial Leasing Co., Ltd. Domicile: Building 3, Financial Center, No. 158, Xisan Road, Airport Free Trade Zone, Tianjin Legal Representative: Kong Linshan Telephone: 010-68940066 Fax: 010-68489378 Party B ( The Lessee ) : Handan Public Transport Corporation Domicile: No. 43, Renmin West Road, Fuxing District, Handan Legal Representative: Du Haichao Telephone: 0310-5602028 Fax: 0310-5602028 Party C ( The Seller ) : Northern Altair Nanotechnologies Co., Ltd. Domicile: Changbei Village, Dongzhu, Wuan Town, Handan, Hebei Legal Representative: Wei Guohua Telephone: 0310-5677626 Fax: 0310-5677980 1/5 Whereas: Party A (as the Lessor) and Party B (as the Lessee) have signed a "Financing Lease Contract" (Contract Number: [MSFL-2014-2953-V- HZ-009] on July 6, 2015 , and Party B has purchased [New Energy Buses] from Party C at the purchase price of RMB 103,600,000.00 Yuan (in words: One Hundred and Three Million Six Hundred Thousand Yuan Only) . In the principles of equality, voluntariness, integrity and mutual benefit, upon friendly consultations as well as according to the "Contract Law of the People's Republic of China" as well as other relevant laws and regulations, Party A, Party B and Party C hereby entered into this Contract in respect that Party C will rebate Party A, for joint abidance. Article 1 Rebate Proportion 1.1 The initial rebate given to Party A by Party C shall be [8]% of the purchase price as agreed in the "Financing Lease Contract", totally RMB [ ] Yuan (in words: Eight Million Two Hundred and Eighty Eight Thousand Yuan Only ). 1.2 In the lease term, the period rebate given to Party A by Party C shall be RMB [ ] Yuan each phase (in words: Three Hundred and Fifty Eight Thousand Four Hundred and Sixty Seven Yuan Five Jiao Eight Fen ). For details, please see Annex 1 Rebate Payment Table. 2/5 Article 2 Rebate Payment Time and Mode 2.1 Payment time Party C shall pay rebates to Party A as agreed in the Contract on the same date on which Party B receives the first batch of finance lease payments from Party A. 2.2 Payment mode The rebate should be paid in accordance with the following mode: Pay to the following account of Party A in a lump sum according to the time under the Contract: Bank: Weigong Village Sub-branch of China Minsheng Bank Name: Minsheng Financial Leasing Co., Ltd. Account Number: 0121014040000361 Article 3 Contract Commencement, Change and T ermination 3.1 This Contract is an annex to the "Financial Lease Contract" and has the same legal effect as the "Financial Lease Contract". For any inconsistency between this Contract and the "Financial Lease Contract", this Contract shall prevail. 3.2 This Contract shall only take effect after its being signed by legal representatives or authorized agents of the three parties and stamped with the company chop. 3.3 Where there is any modification, addition or change to this Contract, they should be made in writing separately and only take effect after their being signed by legal representatives or authorized agents of the three parties and stamped with the company chop. The aforementioned modifications, additions or changes are an integral part of this Contract. 3.4 The three parties hereby confirm that, unless otherwise provided by this Contract, no party will be allowed to terminate this Contract in advance. 3/5 Article 4 Miscellaneous 4.1 This Contract was signed at Haidian District , Beijing . 4.2 The original Contract is in quadruplicate , among which Party A holds two copies, Party B holds one copy and Party C holds one copy, each having the same legal effect. Party A: Minsheng Financial Leasing Co., Ltd. (Official seal) Legal Representative (or Authorized Agent): (Signature or seal) Date: July 6, 2015 Special Seal for Contracts of Minsheng Financial Leasing Co., Ltd. (Seal) Zhou Wei (Seal) Party B: Handan Public Transport Corporation (Official seal) Legal Representative (or Authorized Agent): (Signature or seal) Date: July 6, 2015 Handan Public Transport Corporation (Seal) Du Haichao (Seal) Party C: Northern Altair Nanotechnologies Co., Ltd. (Official seal) Legal Representative (or Authorized Agent): (Signature or seal) Date: July 6, 2015 Northern Altair Nanotechnologies Co., Ltd. (Seal) Wei Guohua (Seal) 4/5 Annex 1: Rebate Payment Table If the manufacturer rebate payment date is not the preceding business day. Phase Date Rebate Amount 1 October 15, 2015 2 January 15, 2016 3 April 15, 2016 4 July 15, 2016 5 October 15, 2016 6 January 15, 2017 7 April 15, 2017 8 July 15, 2017 9 October 15, 2017 10 January 15, 2018 11 April 15, 2018 12 July 15, 2018 13 October 15, 2018 14 January 15, 2019 15 April 15, 2019 16 July 15, 2019 17 October 15, 2019 18 January 15, 2020 19 April 15, 2020 20 July 15, 2020 21 October 15, 2020 22 January 15, 2021 23 April 15, 2021 24 July 15, 2021 25 October 15, 2021 26 January 15, 2022 27 April 15, 2022 28 July 15, 2022 29 October 15, 2022 30 January 15, 2023 31 April 15, 2023 32 July 15, 2023 33 October 15, 2023 34 January 15, 2024 35 April 15, 2024 36 July 15, 2024 37 October 15, 2024 38 January 15, 2025 39 April 15, 2025 40 July 15, 2025 Total Special Seal for Contracts of Minsheng Financial Leasing Co., Ltd. (Seal) 5/5
